Order entered June 4, 2013




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-00696-CV

                          IN THE INTEREST OF I. L.S., A CHILD

                      On Appeal from the 255th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-09-07655

                                           ORDER
       Before the Court is appellant’s May 28, 2013 motion for an order granting him status as

an indigent for purposes of appeal. We GRANT appellant’s motion. Appellant is considered

indigent for purposes of the appeal and is allowed to proceed without prepayment of costs.


                                                     /s/   CAROLYN WRIGHT
                                                           CHIEF JUSTICE